--------------------------------------------------------------------------------

EXHIBIT 10.25

AMENDED AND RESTATED SUBORDINATION AGREEMENT

THIS AMENDED AND RESTATED SUBORDINATION AGREEMENT

(this "Agreement") is entered into as of May 31, 2007, between BEST CIRCUIT
BOARDS, INC., a Texas corporation ("Best"), and GLOBAL INNOVATION CORP., a
Delaware corporation ("Global"; and together with Best, collectively, the
"Borrower"), BRAD JACOBY ("Junior Lender") and AMEGY BANK N.A., a national
banking association ("Senior Lender").



R E C I T A L S

A.     Junior Lender, Best and Integrated Performance Systems, Inc., a New York
corporation ("Integrated") entered into that certain Loan Agreement effective as
of October 28, 2005 (the "Junior Loan Agreement") pursuant to which Junior
Lender modified and consolidated its loans to Best and Integrated in an
aggregate principal amount of Four Million Two Hundred Thousand and No/100
Dollars ($4,200,000.00) (the "Junior Loan") which is evidenced by Amended and
Restated Promissory Note dated October 28, 2005 in the stated principal amount
of $4,200,000.00 executed by Best and Integrated and payable to Junior Lender
(the "Junior Note") and which is secured by (a) Amended and Restated Security
Agreement #1 dated October 28, 2005 executed by Best in favor of Junior Lender
and (b) Amended and Restated Security Agreement dated October 28, 2005, executed
by Integrated in favor of Junior Lender (the "Junior Security Agreements"). The
Junior Loan Agreement, Junior Note, Junior Security Agreements and all other
documents and agreements now or hereafter executed in connection with the Junior
Loan are referred to as the "Junior Loan Documents."

B.     Borrower, Integrated and Senior Lender entered into that certain Loan
Agreement dated as of August 15, 2007, as amended by First Amendment to Loan
Agreement dated as of August 15, 2006 and Second Amendment to Loan Agreement
dated as of January 15, 2007 (said loan agreement as so amended is herein called
the "Existing Senior Loan Agreement") pursuant to which Senior Lender agreed,
upon the terms and conditions stated therein, to make loans to the Borrowers up
to an aggregate principal amount of $10,500,000.00 (the "Existing Senior Loan")
evidenced by those certain promissory notes dated as of August 15, 2006 executed
by Borrower and Integrated and payable to the order of Senior Lender (the
"Existing Senior Notes"). The documents evidencing, securing, and relating to
the Existing Senior Loan including, without limitation, the Existing Senior Loan
Agreement, the Existing Senior Notes and the Loan Documents (as defined in the
Existing Senior Loan Agreement) are referred to collectively as the "Existing
Senior Loan Documents".

C.     Integrated and Global, with the consent of Junior Lender and Senior
Lender, merged with Global being the surviving entity and owing the assets of
Integrated.

D.     Borrower has requested Senior Lender to extend additional credit to
Borrower in an aggregate principal amount of up to $2,650,000.00 (the
"Additional Senior Equipment Loan"; and together with the Existing Senior Loan,
the "Senior Loan"). In connection with the Additional Senior Equipment Loan,
Borrower and Senior Lender are entering into a Third Amendment to Loan Agreement
(the "Third Amendment") amending the Existing Senior Loan Agreement in certain
respects (the Existing Senior Loan Agreement as amended by the Third Amendment
and as may hereafter be amended or modified is herein called the "Senior Loan
Agreement"). The Additional Senior Equipment Loan is evidenced by a promissory
note dated of even date herewith in the stated principal amount of $2,650,000.00
executed by Borrower and payable to the order of Senior Lender (together with
all renewals, extensions and/or modification the "Additional Senior Equipment
Note"; and together with the Existing Senior Notes and all renewals, extensions
and/or modifications thereof, the "Senior Notes"). The documents evidencing,
securing, and relating to the Senior Loan including, without limitation, the
Senior Loan Agreement, the Senior Notes and the Loan Documents (as defined in
the Senior Loan Agreement are referred to as the "Senior Loan Documents").

E.     Senior Lender has indicated that it will not extend the Additional Senior
Equipment Loan to Borrower and enter into the Third Amendment unless Junior
Lender executes this Agreement.

NOW, THEREFORE,

for good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by each party hereto, the parties hereby agree:



1.     Definitions.

As used herein,



A.     

"Indebtedness" shall mean all advances, debts, obligations and liabilities of
Borrower heretofore, now or hereafter made, incurred, suffered or created,
whether voluntary or involuntary and however arising, whether due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and whether Borrower may be liable individually or jointly or in its capacity as
a general partner of a borrower, including without limitation obligations and
liabilities arising after the commencement of any bankruptcy or insolvency
proceeding by or against Borrower;



B.     

"Junior Indebtedness" shall mean all Indebtedness now or hereafter owing from
Borrower or any of them to Junior Lender in connection with the Junior Loan; and



C.     

"Senior Indebtedness" shall mean all Indebtedness now or hereafter owing from
Borrower to Senior Lender in connection with the Senior Loan.



2.     Subordination.

Junior Lender hereby unconditionally subordinates all Junior Indebtedness, and
the lien or charge of all Junior Loan Documents, to all Senior Indebtedness, and
the lien or charge of all Senior Loan Documents.



3.     Restrictions upon Payment of Indebtedness, Disposition of Payments
Received by Junior Lender, Restrictions upon Taking of Collateral, and
Restrictions upon Acceleration and Exercise of Remedies.

Junior Lender irrevocably consents, agrees and directs that all Senior
Indebtedness indefeasibly shall be paid in full prior to any payment to Junior
Lender, except that Junior Lender may receive (a) monthly payments of current
interest (at a rate per annum not to exceed eight percent (8%) per annum), and
(b) principal prepayments, so long as (a) Senior Lender has not notified Junior
Lender in writing of the occurrence of an "Event of Default," or event which
with the giving of notice or the passage of time or both, would constitute an
"Event of Default," under the Senior Loan Documents (as "Event of Default" is
defined therein), and (b) Borrower is in complete compliance with each of its
covenants contained in each agreement between Borrower and Senior Lender. No
payments shall be made by or on behalf of Borrower to Junior Lender if Borrower
would be in breach of a covenant of Borrower contained in any agreement between
Borrower and Senior Lender upon giving effect to any such payment. Upon
notification by Senior Lender to Junior Lender in writing of the occurrence of
an "Event of Default," or event which with the giving of notice of the passage
of time, or both, would constitute an "Event of Default," under any of the
Senior Loan Documents now or hereafter in effect between Borrower and Senior
Lender, then such limited right of Junior Lender to receive payments as
specified above immediately shall cease until such time, if any, as all "Events
of Default" or potential "Events of Default" under any of the Senior Loan
Documents now or hereafter in effect between Borrower and Senior Lender have
been fully cured or waived by Senior Lender in writing, or until such time, if
any, as all Senior Indebtedness is paid in full. Except to the limited extent
that payments are permitted pursuant to this Section 3, Borrower will not make,
directly or indirectly (including any indirect payment by means of repurchase or
redemption by Borrower of subordinated Indebtedness), and Junior Lender will not
accept or receive from Borrower or any guarantor of all or any portion of the
Junior Indebtedness, directly or indirectly (including any indirect receipt of
payment by means of any redemption or repurchase by Borrower of subordinated
indebtedness), any payment or benefit, in cash, property or otherwise, on
account of principal of or interest on or any other amounts payable with respect
to any Junior Indebtedness. If any such payment is made or received, Junior
Lender shall immediately deliver the same to Senior Lender in the form received,
with any endorsement or assignment necessary for the transfer of such payment
from Junior Lender to Senior Lender, and, until so delivered, Junior Lender
shall hold such payment in trust as the property of Senior Lender. Except for
the security interests in favor of Junior Lender in effect as of the date
hereof, all of which have been disclosed by Junior Lender and Borrower to Senior
Lender and all of which are subordinated pursuant to the terms of this
Agreement, Junior Lender shall not take or hold any liens, security or
collateral from Borrower for the Junior Indebtedness so long as any Senior
Indebtedness remains outstanding. Notwithstanding any default or event of
default with respect to the Junior Indebtedness, Junior Lender shall not
exercise any of its rights or remedies under the Junior Loan Documents
(including, without limitation, the imposition of any late charges, default
interest or other fees or penalties), shall not accelerate the maturity of the
Junior Indebtedness, shall not take any legal or equitable actions to collect or
enforce such Junior Indebtedness or any guaranty of all or any portion of such
Junior Indebtedness (including, without limitation, the commencement of any
judicial or nonjudicial foreclosure proceedings), shall not seek to attach or
levy upon any assets or properties of Borrower, and shall not instigate or join
in the instigation of any involuntary bankruptcy or insolvency proceeding
against Borrower or any guarantor of all or any portion of the Senior
Indebtedness, without in each case obtaining the prior written consent of Senior
Lender, which Senior Lender may grant or withhold in its sole discretion;
provided that, notwithstanding the exercise of any remedies by Junior Lender
with the consent of Senior Lender, the Junior Indebtedness shall continue to be
subordinated in right of payment to the Senior Indebtedness upon the terms
hereof.



4.     Disposition of Evidence of Junior Indebtedness.

If there is any note or other evidence of Junior Indebtedness to Junior Lender,
or if any note or other evidence of Junior Indebtedness is hereafter executed
with respect thereto, then, at the request of Senior Lender, Borrower and Junior
Lender conspicuously and legibly will endorse the same with a legend stating
that it is subject to this Agreement, and, if asked to do so by Senior Lender,
will furnish proof thereof to Senior Lender. Junior Lender warrants to Senior
Lender that it has not heretofore assigned, transferred, hypothecated or
disposed of any Junior Indebtedness to any third party and Junior Lender shall
not, without the prior written consent of Senior Lender, which Senior Lender may
grant or withhold in its sole discretion, assign, transfer, hypothecate or
dispose of any claim it has or may have against Borrower while any Senior
Indebtedness remains outstanding.



5.     Agreement to be Continuing, Applies to Borrower's Existing Senior
Indebtedness and any Senior Indebtedness Hereafter Arising.

This Agreement shall be a continuing agreement and shall apply to any and all
Senior Indebtedness of Borrower to Senior Lender now existing or hereafter
arising as part of the Senior Loan or relating to the protection of the security
therefore including any Senior Indebtedness as part of the Senior Loan or
relating to the protection of the security therefore of any receiver, trustee,
debtor-in-possession or the similar person or entity that is a successor in
interest of Borrower in the event of Borrower's insolvency.



6.     Non-Termination by Junior Lender.

So long as any Senior Indebtedness remains due, or so long as Senior Lender has
any outstanding commitment to extend credit to or for the account of Borrower,
Junior Lender may not terminate this Agreement for any reason whatsoever.



7.     Notices of Default, Modifications.

Junior Lender hereby agrees to send to Senior Lender a copy of any default
notice sent by Junior Lender to Borrower under or in connection with any of the
Junior Indebtedness or any of the Junior Loan Documents concurrently with the
delivery of such notice to Borrower. Junior Lender hereby agrees that it shall
not, without Senior Lender's prior written consent, which Senior Lender may
grant or withhold in its sole discretion, modify, waive or amend any of the
terms or provisions of any of the Junior Loan Documents.



8.     Information, Other Agreements.

Junior Lender agrees that Senior Lender shall have no obligation to inform
Junior Lender or keep Junior Lender informed of the financial and other
information pertaining to Borrower's financial condition. Junior Lender assumes
the responsibility to keep itself adequately informed by such means of any
facts, events or circumstances which might in any way affect Junior Lender's
risks hereunder, and Junior Lender agrees that Senior Lender shall not have any
obligation to disclose to Junior Lender any information or material acquired by
Senior Lender in the course of Senior Lender's relationship with Borrower.
Should Senior Lender elect to provide information to Junior Lender as a
courtesy, Junior Lender understands that, by providing such information, Senior
Lender shall not be deemed to have warranted the accuracy, completeness or value
of the information so provided, and Junior Lender agrees that Senior Lender
shall not have any liability to Junior Lender for providing inaccurate,
incomplete, erroneous or outdated information. Junior Lender understands that
there may be various agreements between Senior Lender and Borrower evidencing
and governing the Senior Indebtedness, and Junior Lender acknowledges and agrees
that such agreements are not intended to confer any benefits on Junior Lender
and that Senior Lender shall have no obligation to Junior Lender or any other
person to exercise any rights, enforce any remedies, or take any other actions
which may be available to them under such agreements. Nothing in this Agreement
shall obligate Senior Lender to give any notice of any default or event of
default to Junior Lender at any time, provided that nothing in this Agreement
shall constitute a waiver by Junior Lender of any notice rights provided by
applicable law in connection with a foreclosure of the Senior Deed of Trust.



9.     Transfer of Assets or Reorganization of Borrower.

As a material inducement to Senior Lender to make the Senior Loan to Borrower,
and for so long as any of the Senior Indebtedness remains unpaid or any of
Borrower's obligations under the Senior Loan Documents remain unperformed,
Junior Lender hereby agrees that it shall not file or consent to an involuntary
bankruptcy proceeding with respect to Borrower, or join in any such filing,
without the prior written consent of Senior Lender, which Senior Lender may
grant or withhold in its sole discretion. In the event Borrower enters into or
is the subject of any bankruptcy proceeding, receivership, insolvency,
assignment for the benefit of creditors, reorganization, whether or not pursuant
to bankruptcy laws, sale of all or substantially all of its assets, dissolution,
liquidation or any other marshaling of the assets and liabilities of Borrower,
then in any such event any payment or distribution of any of Borrower's assets,
whether in cash, securities or other property, shall be paid or delivered first
to Senior Lender until all Senior Indebtedness is paid in full. In the event
Junior Lender receives any such payment or distribution that is payable to
Senior Lender pursuant to the terms of this Agreement, Junior Lender shall hold
such payment or distribution and forthwith deliver same in kind to Senior
Lender.



10.     Breach of Agreement by Borrower or Junior Lender.

In the event of any uncured breach of this Agreement by Borrower or Junior
Lender, then and at any time thereafter (unless such breach has been fully
cured) Senior Lender shall have the right to declare immediately due and payable
all or any Senior Indebtedness without presentment, demand, notice of dishonor,
notice of intention to accelerate, notice of acceleration, or other notice of
any kind, all of which are hereby expressly waived. No delay or failure of
Senior Lender in exercising any right or remedy hereunder shall be deemed a
waiver of such right or remedy. Any waiver, permit, consent or approval of any
kind by Senior Lender must be in writing and shall be effective only to the
extent set forth in such writing.



11.     Waivers and Consents by Junior Lender.

All of the Senior Indebtedness shall be deemed to have been made or incurred in
reliance upon this Agreement, and, except as otherwise expressly provided
herein, Junior Lender expressly waives all notice of the acceptance by Senior
Lender of the subordination and other provisions of this Agreement and all other
notices whatsoever (except as set forth in the last sentence of Section 8
above), and Junior Lender expressly waives reliance by Senior Lender upon the
subordination and other agreements as herein provided.



Junior Lender agrees (a) that Senior Lender has not made any warranties or
representations to Junior Lender with respect to the due execution, legality,
validity, completeness or enforceability of the Senior Loan Documents, or the
collectibility of the Senior Indebtedness, and (b) that Senior Lender shall not
have any liability to Junior Lender for, and Junior Lender waives any claim or
defense which Junior Lender may now or hereafter have against Senior Lender
arising out of (i) any and all actions which Senior Lender takes or omits to
take (including, without limitation, actions with respect to the creation,
perfection or continuation of liens or security interests in any collateral,
actions with respect to the occurrence of any default or event of default,
actions with respect to the foreclosure upon, sale, release of, depreciation of
or failure to realize upon, any collateral and actions with respect to the
collection of any claim for all or any part of the Senior Indebtedness from any
account debtor, guarantor or any other party) with respect to the Senior Loan
Documents in effect from time to time, (ii) Senior Lender's election, in any
proceeding instituted under Chapter 11 of Title 11 of the United States code (11
U.S.C. § 101 et seq.) (the "Bankruptcy Code"), of the application or
nonapplication of Section 1111(b)(2) of the Bankruptcy Code, and/or (iii) any
borrowing or grant of a security interest by Borrower, as debtor-in-possession,
under Section 364 of the Bankruptcy Code.

Senior Lender acknowledges that Junior Lender has made no warranties or
representations to Senior Lender with respect to the due execution, legality,
validity, completeness or enforceability of the Junior Loan Documents or the
collectibility of the Junior Indebtedness.

Senior Lender, at any time and from time to time, may enter into such agreements
with Borrower as Senior Lender may deem proper, extending the time for payment
of, or renewing or otherwise altering the terms of all or any of the Senior
Indebtedness (other than increasing the principal amount of the Senior Loan
except in accordance with the terms of the Senior Loan Documents) or affecting
any security underlying any or all of the Senior Indebtedness, or may exchange,
sell, release, surrender or otherwise deal with any such security, without in
any way impairing or affecting this Agreement thereby. Senior Lender shall not
be required to proceed against Borrower or any surety or guarantor or against
any collateral heretofore or hereafter provided by Borrower or any surety or
guarantor prior to or as a condition of exercising or enforcing its rights
thereunder.

Junior Lender waives any right to challenge, attack or seek to avoid the Senior
Indebtedness, or any liens on collateral securing same, under Bankruptcy Code
Section 548, or any other comparable law or statute, and agrees that the Senior
Indebtedness was incurred, and any liens securing same were granted, in good
faith, for reasonably equivalent value, and upon the basis of balance sheets and
cash flow statements demonstrating the solvency and adequate capitalization and
cash flow of Borrower. Even in the event any of the Senior Indebtedness, or any
lien securing same, should be invalidated, avoided or set aside, the
subordination provided for herein nevertheless shall continue in full force and
effect and, as between Senior Lender and Junior Lender, the Senior Indebtedness
shall be deemed to remain in full force and effect.

In the event that all or any part of the Senior Indebtedness at any time is
secured by any deeds of trust or mortgages or other instruments creating or
granting liens on any interest in real property (which event has occurred and is
contemplated to occur), Junior Lender authorizes Senior Lender, upon the
occurrence of and during the continuance of any event of default, at its sole
option, without notice or demand and without affecting any obligations of Junior
Lender hereunder, the enforceability of this Agreement, or the validity or
enforceability of any liens of Senior Lender on any collateral, to foreclose any
and all of such deeds of trust or mortgages or other instruments by judicial or
nonjudicial sale. Junior Lender expressly waives any defenses to the enforcement
of this Agreement or any liens created or granted hereby or to the recovery by
Senior Lender against Borrower or any guarantor or any other person liable
therefor of any deficiency after a judicial or nonjudicial foreclosure or sale,
even though such a foreclosure or sale may impair the subrogation rights of
Junior Lender and may preclude Junior Lender from obtaining reimbursement or
contribution from Borrower or any other person. Except to the extent required by
applicable law relating to such foreclosure or sale, Junior Lender expressly
waives any right to receive notice of any judicial or nonjudicial foreclosure or
sale of any real property or interest therein subject to any such deeds of trust
or mortgages or other instruments and Junior Lender's failure to receive any
such notice shall not impair or affect Junior Lender's obligations to Senior
Lender or the enforceability of this Agreement or any liens created or granted
hereby.

12.     Application of Payments.

Junior Lender agrees that Senior Lender may apply payments received from
Borrower in such manner or fashion as Senior Lender in its discretion deems
appropriate, and Junior Lender shall have no right to direct the manner or
fashion in which Senior Lender applies such payments.



13.     Miscellaneous.

This Agreement binds and inures to the benefit of the successors and assigns of
the parties, including without limitation the holders of any participation
interests purchased from Senior Lender, provided that Junior Lender may not
assign the Junior Indebtedness. This Agreement may not be amended, modified or
terminated except by a written instrument signed by the party or parties to be
charged.



14.     Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas.



15.     Counterpart Execution.

This Agreement may be executed in counterparts and shall become effective as of
the date first set forth above when each party shall have delivered executed
counterparts hereof to the other parties, whereupon all such counterparts shall
be deemed originals and, when taken together, shall constitute but one
agreement.



16.     Authority.

Junior Lender hereby certifies to Senior Lender that Junior Lender has all
necessary authority to grant the subordination evidenced hereby and to execute
this Agreement.



17.     Costs and Expenses of Proceedings, Arbitration, Hearing or Other
Proceeding.

In the event of any litigation relating to this Agreement, the prevailing party
shall be entitled to recover its reasonable costs and expenses, including
attorneys' fees. As used in this Agreement, the term "attorneys' fees" or
"attorneys' fees and costs" shall mean the fees and expenses of counsel to the
parties hereto, which may include printing, photostating, duplicating and other
expenses, air freight charges, and fees billed for law clerks, paralegals,
librarians and others not admitted to the bar but performing services under the
supervision of an attorney. The terms "attorneys' fees" or "attorneys' fees and
costs" shall also include, without limitation, all such fees and expenses
incurred with respect to appeals, arbitrations, bankruptcy proceedings and any
post-judgment proceedings to collect any judgment, and whether or not any action
or proceeding is brought with respect to the matter for which said fees and
expenses were incurred. The provisions allowing for the recovery of
post-judgment fees, costs and expenses are separate and several and shall
survive the merger of this Agreement into any judgment.



18.     WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. AS BETWEEN JUNIOR
LENDER AND BORROWER ONLY, THE FOREGOING WAIVER SHALL NOT BE DEEMED TO APPLY TO
ANY OF THE JUNIOR LOAN DOCUMENTS OTHER THAN THIS AGREEMENT, UNLESS SET FORTH IN
SUCH DOCUMENTS.



19.     Notices.

Any notice, or other document or demand required or permitted under this
Agreement shall be in writing addressed to the appropriate address set forth
below and shall be deemed delivered upon the earliest of (a) actual receipt, (b)
the next business day after the date when sent by recognized overnight courier,
or (c) the second business day after the date when sent by registered or
certified mail, postage prepaid. Any party may, from time to time, change the
address at which such written notice or other documents or demands are to be
sent, by giving the other party written notice of such change in the manner
hereinabove provided.



 

To Senior Lender:

Amegy Bank N.A.

   

1807 Ross, Suite 400

   

Dallas, Texas 75201

   

Attn: Lisa Armstrong

       

To Borrower:

Best Circuit Boards, Inc.

   

Global Innovation Corp.

   

901 Hensley Lane

   

Wylie, Texas 75098

       

To Junior Lender:

Brad Jacoby

   

901 Hensley Lane

   

Wylie, Texas 75098

20.     Further Assurances.

Junior Lender shall, at any time and from time to time, upon the request of
Senior Lender, execute, acknowledge and deliver all such further documents and
instruments, and take all such further actions, as shall be necessary or
desirable to give effect to the agreements set forth herein.



[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF

, the parties have executed this Agreement as of the date first set forth above.



 

SENIOR LENDER:

     

AMEGY BANK N.A.

,  

a national banking association

     

By:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

Its:

 

--------------------------------------------------------------------------------

         

BORROWER:

     

BEST CIRCUIT BOARDS, INC.

 

a Texas corporation

     

By:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

Its:

 

--------------------------------------------------------------------------------

     

GLOBAL INNOVATION CORP

.,  

a Delaware corporation

     

By:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

Its:

 

--------------------------------------------------------------------------------

     

JUNIOR LENDER:

       

--------------------------------------------------------------------------------

 

Brad Jacoby